DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 24 Aug 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 Jan 2021 has been entered.

Amendments Received
Amendments to the claims were received and entered on 13 Jan 2021.

Affidavits/Declarations
A declaration under 37 CFR 1.132 was received and entered on 13 Jan 2021.  The substance of this declaration will be addressed in the response to arguments against the § 103 rejection.

Election/Restrictions
Claims 27, 29, 31, 33, 35, 38 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  There being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 Apr 2020.

Status of the Claims
Canceled: 1–25
Withdrawn: 27, 29, 31, 33, 35, 38 and 39
Examined herein: 26, 28, 30, 32, 34, 36, 37 and 40–49

Withdrawn Rejections
The rejection of claims 26, 32 and 36 under 35 USC § 103 over Kriege, Palacios and Gocke is hereby withdrawn; none of these references teaches "determining the likelihood said patient has cancer                         
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                        
                    " as claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26, 32, 36 and 41–49 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "determining a likelihood said patient has cancer             
                
                    
                        c
                    
                    
                        i
                    
                
            
         using the [recited] formula".
            
                
                    
                        c
                    
                    
                        i
                    
                
            
         using the [recited] formula".
Hence, the claims explicitly recite elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claims 26 and 49 recite additional elements that are not abstract ideas: "analyzing in a bodily fluid sample from a patient a panel of genes …" and "detecting a mutation in at least one of said [] genes".  Claims 32 and 34 further specify that the sample is a blood sample.  Adding the step of analyzing a blood sample to the abstract idea imposes no meaningful limits on how the abstract idea is performed or implemented.  Similarly, adding the abstract idea to the step of analyzing a blood sample does not impose any meaningful limits on how the step of blood sample analysis is performed.  The blood sampling procedure simply yields information about what mutations may (or may not) be present in the patient.  The manner in which that information is obtained is completely unaffected by whether that information is subsequently used in the claimed abstract idea, a different mathematical procedure, a different diagnostic determination, or no subsequent determination at all.  Hence, this step constitutes insignificant extrasolution activity that merely gather the data on which the abstract idea operates.  It does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claims 26 also recites the non-abstract steps of "administering a treatment regimen comprising a mammogram or breast MRI to a patient"; claim 49 recites "administering a treatment regimen selected from the group consisting of a biopsy, MRI, CT scan, mammogram, rectal exam, and colonoscopy".  While Applicant is entitled to be their own lexicographer, merely calling a procedure a "treatment" does not make it a treatment.  By both the plain and commonly-accepted meaning of the terms, and in light of the content of the disclosure (e.g. specification ¶ 0054), none of these procedures 
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the generic steps of analyzing a bodily fluid sample, and of performing a diagnostic mammogram or MRI constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
Additionally, the specification states that "nucleic acids for analysis according to the present invention may come from any suitable sources …. Techniques for isolating and analyzing nucleic acids 
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. diagnostic testing).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Kriege, et al. (New England Journal of Medicine 2004); Palacios, et al. (Pathobiology 2008); Gocke, et al. (US 6,521,409; on IDS of 17 Oct 2017); and Soria, et al. (Machine Learning and Applications 2008; on IDS of 17 Oct 2017) as evidenced by Duda, et al. (Pattern Classification 2001; on IDS of 17 Oct 2017).
With respect to claims 26 and 49, Kriege teaches identifying women with a genetic predisposition to breast cancer (p. 428 § "Study population") and performing a mammogram or breast MRI on these women (p. 428 § "Surveillance").  Kriege teaches that "our study shows that the screening program we used, especially MRI screening, can detect breast cancer at an early stage in women at risk for breast cancer" (p. 436, bot. of col. 2).
BRCA1 and BRCA2 genes (p. 428, top of col. 1), but does not teach that the patient "has a mutation in any of the APC, EGFR, KRAS, PTEN or TP53 genes".
Palacios teaches that germline mutations in BRCA1, BRCA2, PTEN, TP53 and other genes increase the risk of breast cancer (p. 85 § "Introduction").  Palacios does not teach that germline mutations in APC, EGFR or KRAS also increase the risk of cancer.
Gocke teaches a method of detecting tumor-associated mutations from blood samples (1:18–48).  Mutations in APC, EGFR, KRAS, TP53, BRCA1 and BRCA2 genes are all associated with cancer (15:18–24), including breast cancer (30:36).
None of Kreige, Palacios or Gocke teaches "calculating the likelihood said patient … has cancer c1" using the recited formula.
Soria teaches using a naïve Bayes classifier to classify cancers based on biomarker data (p. 621 § "Naive Bayes Classifier").  Soria teaches that the naïve Bayes classifier involves calculating            
                p
                
                    
                        C
                        =
                        c
                    
                    
                        X
                        =
                        x
                    
                
                =
                
                    
                        p
                        
                            
                                C
                                =
                                c
                            
                        
                        
                            
                                ∏
                                
                                    i
                                
                            
                            
                                p
                                (
                                
                                    
                                        X
                                    
                                    
                                        i
                                    
                                
                                =
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                
                                |
                                C
                                =
                                c
                                )
                            
                        
                    
                    
                        p
                        (
                        X
                        =
                        x
                        )
                    
                
            
        which differs from the claimed equation in the denominator.  However, by the law of total probability,            
                p
                
                    
                        X
                        =
                        x
                    
                
                =
                
                    
                        ∑
                        
                            j
                        
                        
                            c
                        
                    
                    
                        p
                        (
                        C
                        =
                        
                            
                                c
                            
                            
                                j
                            
                        
                        )
                        p
                        (
                        X
                        =
                        x
                    
                
                
                    
                        C
                        =
                        
                            
                                c
                            
                            
                                j
                            
                        
                    
                
            
        (see Duda, p. 647 § A.4.7; variable terms have been changed to be consistent with the nomenclature of Soria).  So the naïve Bayes model taught by Soria is mathematically equivalent to            
                p
                
                    
                        C
                        =
                        c
                    
                    
                        X
                        =
                        x
                    
                
                =
                
                    
                        p
                        
                            
                                C
                                =
                                c
                            
                        
                        
                            
                                ∏
                                
                                    i
                                
                            
                            
                                p
                                (
                                
                                    
                                        X
                                    
                                    
                                        i
                                    
                                
                                =
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                
                                |
                                C
                                =
                                c
                                )
                            
                        
                    
                    
                        
                            
                                ∑
                                
                                    j
                                
                                
                                    c
                                
                            
                            
                                p
                                (
                                C
                                =
                                
                                    
                                        c
                                    
                                    
                                        j
                                    
                                
                                )
                                
                                    
                                        ∏
                                        
                                            i
                                        
                                    
                                    
                                        p
                                        (
                                        
                                            
                                                X
                                            
                                            
                                                i
                                            
                                        
                                        =
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                        
                                        |
                                        C
                                        =
                                        
                                            
                                                c
                                            
                                            
                                                j
                                            
                                        
                                        )
                                    
                                
                            
                        
                    
                
            
        which, save for a superficial difference in variable terminology, is the claimed equation.  Using the naïve Bayes model to classify a sample inherently involves calculating the likelihood of the sample belonging to each of the possible classes (of which there may be only two), and assigning the sample to the class 
Soria differs from the claimed invention in that the biomarker profiles used for cancer classification are quantifications of expressed proteins (p. 622 § 3.1 and Table 1), whereas in the claimed invention, the cancers are classified using mutation profiles.  However, Gocke teaches that by using sequence analysis to identify which mutations are present in the sample, the tumor can be characterized and its origin determined (20:29–45).
With respect to claim 32, Gocke teaches identifying the mutations in nucleic acid isolated from plasma or serum fractions (1:18–21).
With respect to claim 36, Kriege teaches patients that have a germline mutation in the BRCA1 or BRCA2 gene (p. 428, top of col. 1).
With respect to claims 41 and 42, the panel may comprise only the APC, EGFR, KRAS, PTEN and TP53 genes, in which case these five constitute 100% of the panel.  Even if BRCA1 and BRCA2 are added, APC, EGFR, KRAS, PTEN and TP53 still compose 71% of the panel.
With respect to claim 43, the likelihood threshold is a results-effective variable, and the range for likelihoods known in the prior art is 0–100%. Optimization of a results-effective variable within the known prior art range is insufficient to patentably distinguish an invention from the prior art.
With respect to claim 44, Gocke teaches that her-2 is an oncogene (15:20).  Palacios also teaches that "HER2 protein overexpression subsequent to gene amplification, which occurs in 20–30% of sporadic breast cancers, has important prognostic and therapeutic implications" (p. 87 § "HER2").
With respect to claim 45, Gocke teaches that P16, which is a synonym for the CDKN2A gene, and P53 are oncogenes that "exhibit a number of alterations in their DNA sequence" in cancer (14:45).  

An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to perform a mammogram or breast MRI on women with a high risk for breast cancer, as taught by Kriege, wherein risk is determined by identifying mutations in APC, EGFR, KRAS, PTEN or TP53 genes from cell-free nucleic acids isolated from a blood sample, as taught by Gocke and Palacios.  Given that a mammogram or breast MRI can be performed on any woman, regardless of her genetic risk for breast cancer, said practitioner would have readily predicted that the combination would successfully result in a method of performing a mammogram or breast MRI on a woman having a genetic risk for breast cancer.
Said practitioner also would have been motivated to combine the cancer genetic profiling method of Kreige, Palacios and Gocke with the naïve Bayes classifier of Soria, because Soria teaches that the naïve Bayes classifier is a simple yet effective method of classifying cancers based on a biomarker profile.  Since Gocke teaches that mutation profiles differ among cancer types such that they can be used to classify cancer types, and since Soria teaches that the naïve Bayes classifier is amenable to classifying discrete data (such as mutation profiles), said practitioner would have readily predicted that the combination would successfully result in a method of determining the likelihood that a particular sample represents a particular cancer type (or lack of cancer) by using a naïve Bayes classifier and a genetic profile from the sample.

s 28, 30, 34, 37 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kriege, et al. (New England Journal of Medicine 2004); Palacios, et al. (Pathobiology 2008); and Gocke, et al. (US 6,521,409; on IDS of 17 Oct 2017).
This rejection is maintained from the previous Office action.  The rationale is substantially identical to that presented in the previous Office action.
With respect to claim 28, Kriege teaches identifying women with a genetic predisposition to breast cancer (p. 428 § "Study population") and performing a mammogram or breast MRI on these women (p. 428 § "Surveillance").  Kriege teaches that "our study shows that the screening program we used, especially MRI screening, can detect breast cancer at an early stage in women at risk for breast cancer" (p. 436, bot. of col. 2).
Kriege teaches that "genetic predisposition" includes germline mutations in the BRCA1 and BRCA2 genes (p. 428, top of col. 1), but does not teach that the patient "has a mutation in any of the APC, EGFR, KRAS, PTEN or TP53 genes".
Palacios teaches that germline mutations in BRCA1, BRCA2, PTEN, TP53 and other genes increase the risk of breast cancer (p. 85 § "Introduction").  Palacios does not teach that germline mutations in APC, EGFR or KRAS also increase the risk of cancer.
Gocke teaches a method of detecting tumor-associated mutations from blood samples (1:18–48).  Mutations in APC, EGFR, KRAS, TP53, BRCA1 and BRCA2 genes are all associated with cancer (15:18–24), including breast cancer (30:36).
With respect to claim 30, the panel may comprise only the APC, EGFR, KRAS, PTEN and TP53 genes, in which case these five constitute 100% of the panel.  Even if BRCA1 and BRCA2 are added, APC, EGFR, KRAS, PTEN and TP53 still compose 71% of the panel.
With respect to claim 34, Gocke teaches identifying the mutations in nucleic acid isolated from plasma or serum fractions (1:18–21).
BRCA1 or BRCA2 gene (p. 428, top of col. 1).
With respect to claim 40, Gocke teaches that many more than five genes may be included in the panel (15:18–35).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to perform a mammogram or breast MRI on women with a high risk for breast cancer, as taught by Kriege, wherein risk is determined by identifying mutations in APC, EGFR, KRAS, PTEN or TP53 genes from cell-free nucleic acids isolated from a blood sample, as taught by Gocke and Palacios.  Given that a mammogram or breast MRI can be performed on any woman, regardless of her genetic risk for breast cancer, said practitioner would have readily predicted that the combination would successfully result in a method of performing a mammogram or breast MRI on a woman having a genetic risk for breast cancer.  The inventions are therefore prima facie obvious.

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kriege, Palacios, Gocke and Soria (as evidenced by Duda) as applied to claim 26 above, and further in view of Ikediobi, et al. (Molecular Cancer Therapeutics 2006; on IDS of 17 Oct 2017) and Hillan (WO 2007/001868; on IDS of 17 Oct 2017).
The combination of Kriege, Palacios, Gocke and Soria teaches a method of identifying a type of cancer from mutations identified in the APC, EGFR, KRAS, PTEN and TP53 genes from cell-free nucleic acids isolated from a blood sample.  Gocke teaches that the mutations can be identified within exons of these genes (e.g. 28:10–24; Table 1).  None of these references teaches analyzing "all coding exons" of the APC, PTEN or TP53 genes, or identifying the L858R mutation in EGFR or the G12 mutation in KRAS.
APC, EGFR, KRAS, PTEN and TP53 contain possible oncogenic mutations (p. 2609, Table 2).  Ikediobi further teaches sequencing the "exons and flanking intronic sequences" of these genes (p. 2607 § "PCR and Sequencing"), and identifying specific mutations within those sequenced genes that are associated with particular cancer cell lines (pp. 2610–2611, Table 3).
Hillan teaches an invention that "involve determining the presence of a mutated EGFR gene or mutated EGFR protein and/or mutated KRAS gene or protein in a tumor sample" (Abstract).  Hillan teaches screening for a L858R oncogenic mutation in EGFR (mid. of p. 6), and a G12 oncogenic mutation in KRAS (mid. of p. 15).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Ikediobi, regarding identifying oncogenic mutations in coding exons of APC, EGFR, KRAS, PTEN and TP53, and the teachings of Hillan, regarding specific oncogenic mutations in EGFR and KRAS, and modified the method of Kriege, Palacios, Gocke and Soria to sequence the exons and identify these specific mutations.  Given that the method of Kriege, Palacios, Gocke and Soria can be applied to mutations in any gene, including EGFR and KRAS, and that Gocke already teaches sequencing mutations in several exons of these genes, said practitioner would have readily predicted that the combination would successfully result in a method that identifies mutations in all the exons of APC, EGFR, KRAS, PTEN and TP53, including specifically the L858R mutation in EGFR and the G12 mutation in KRAS.  The invention is therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 13 Jan 2021, Applicant argues that "through Applicant's efforts, the specific minimal combination of genes discovered by Applicant has been shown to detect about 95% of cancers — a superior property or advantage" (p. 8).
"Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion" (MPEP 2145).  In this instance, the provided evidence does not establish that the claimed invention achieves unexpected results, and therefore is insufficient to outweigh the primary evidence of obviousness: the teachings of the prior art.
The conclusions drawn from comparing Declarant's analysis of mutation rates from the COSMIC dataset to the results in the specification (declaration ¶ 5) are invalid.  Declarant calculates "the average cross tissue frequency for each gene" (declaration ¶ 5), but the data in the disclosure are based on "four cancers: 11 breast ductal carcinoma samples, 11 colon adenocarcinoma samples, 22 glioblastoma samples, and 24 pancreatic ductal carcinoma samples" (specification ¶ 0090).  The comparison is invalid because the value calculated from the COSMIC data is an unweighted average of mutation rates for 15 cancers, whereas the results in the disclosure were generated from an imbalanced sample of four cancers.  As a specific illustration, whereas the declaration calculates that the frequency of APC mutations is expected to be 4.7% (¶ 5), given the samples on which the data in the specification are based, the correct calculation for APC mutation frequency for this dataset is                
                    
                        
                            11
                        
                        
                            68
                        
                    
                    ×
                    12
                    %
                    +
                     
                    
                        
                            11
                        
                        
                            68
                        
                    
                    ×
                    29
                    %
                    +
                     
                    
                        
                            22
                        
                        
                            68
                        
                    
                    ×
                    1
                    %
                    +
                     
                    
                        
                            24
                        
                        
                            68
                        
                    
                    ×
                    13
                    %
                    ≈
                    11.5
                    %
                
            or almost three times higher than figure used in the declaration.  The four other genes are also more frequently mutated in breast, colon, glioblastoma and pancreatic cancers than they are in the unweighted average of all cancers in the COSMIC dataset.
APC, EGFR, KRAS, PTEN and TP53, and any other panel of genes, much less any of the panels taught by the cited prior art references.  Hence, the result of "95% sensitivity" has not been shown to be unexpected, because Applicant has not furnished any data to establish what the range of expected results in this field are, and to establish that "95% sensitivity" is outside this expected range.
Furthermore, even if the disclosure included sensitivity results from a variety of panels, the "95% sensitivity" result is meaningless by itself.  A classifier that diagnoses 95% of all samples as "cancer" achieves 95% sensitivity for cancer, but is clinically useless because it has low specificity.  Applicant has not provided any data showing the specificity of this panel, or any data that allows the specificity to be evaluated.
Furthermore, even if the specification had provided both sensitivity and specificity results from a variety of panels, and established that the panel consisting of APC, EGFR, KRAS, PTEN and TP53 performed better than other panels, those results would not be sufficient to support assertions of unexpected results for the claimed inventions.  "The evidence [of unexpected results] must be reasonably commensurate in scope with the claimed invention" (MPEP 2145), and showing that the panel of APC, EGFR, KRAS, PTEN and TP53 has high sensitivity and specificity for detecting all cancers is not reasonably commensurate with the claimed inventions.  None of the claims are limited to the specific panel consisting of APC, EGFR, KRAS, PTEN and TP53.  All the claims explicitly permit additional genes — up to 4995 of them — to be included in the panel.  And even if the claims were limited to this specific panel of five genes, the claimed inventions are substantially different in nature than the procedure described in the specification.  Claims 26 and 49 are directed to procedures that do not just determine whether the patient has cancer, but determine the likelihood that the patient has a specific type of cancer c1.  And in claim 28, the condition is that "a mutation in any of the APC, EGFR, KRAS, PTEN and TP53 genes was detected in the sample".  The arguments and evidence presume conditional dependence among the five genes: all five together yield 95% sensitivity.  But claim 28 presumes conditional independence among the five genes: the further diagnostic procedure is performed when a mutation is detected in any of the five.  Moreover, claims 26 and 28 are implicitly limited to breast cancer, whereas the data are for different types of cancers.
Applicant further asserts that the combination of Kriege, Palacios and Gocke is improper because "it was not known prior to Applicant's discovery that this small, discrete combination of genes would detect nearly 95% of all cancers" (p. 10).
As explained above, the data presented in the disclosure are insufficient to support Applicant's claims that the invention is meaningfully different than any prior art approaches.  And as also explained above, even if data had been presented that this panel of five genes also had substantially better specificity than other panels, those data would be insufficient to show that the inventions are non-obvious.  They would be insufficient because, for claims 26 and 49, they are inconsistent with the nature of the invention, which is to identify a specific type of cancer based on the mutations.  Those data would also be insufficient for claim 28, because claim 28 does not require high specificity and/or sensitivity, is not limited to only that panel of five genes, and the five genes that are recited are all well- and widely-known oncogenes.  Furthermore, despite Applicant's repeated allegations that the inventions are capable of detecting "all cancers", the data in the disclosure are based on a dataset of only four specific types of cancer.  The invention has not been shown to detect any other type of cancer, or to differentiate among different types of cancer.
The arguments are therefore unpersuasive, hence the grounds of rejection above.


Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631